    Case 2:09-md-02047-EEF-MBN Document 22944 Filed 08/27/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                             *
 PRODUCTS LIABILITY LITIGATION                                   *
                                                                 *        CIVIL ACTION
                                                                 *
                                                                 *        MDL NO. 2047
                                                                 *
                                                                 *        SECTION L (5)
 THIS DOCUMENT RELATES TO:                                       *
 Elizabeth Bennett, et al. v. Gebr. Knauf                        *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722                *


                                     ORDER & REASONS

       Pending before the Court are the following five motions: (1) Motion for Summary

Judgment as to the claims asserted by Frank Grande, Suzan Grande, CJ Properties, Karen Beth

Baldwin, and David Neil Baldwin, R. Doc. 22632, (2) Motion for Summary Judgment as to

Multiple Bennett Plaintiffs, R. Doc. 22658, (3) Motion for Summary Judgment as to Alabama

Subsequent Purchaser Claimants, R. Doc. 22687, (4) Motion for Summary Judgment (Omnibus)

as to Florida Subsequent Purchaser Claimants, R. Doc. 22688, and (5) Motion for Summary

Judgment (Omnibus) as to MS Subsequent Purchaser Claimants, R. Doc. 22689. Plaintiffs oppose

the motions, R. Docs. 22739, 22705, 22706, 22701, 22739, and Defendants have filed replies, R.

Docs. 22773, 22724, 22722, 22724.

       I.      PENDING MOTION

       The Court assumes familiarity with the factual and procedural background of this case for

the purposes of this perfunctory Order and Reasons. In these five motions, Defendants argue

Plaintiffs’ claims are barred by state law doctrines that prohibit subsequent purchasers of property

from suing for property damage inflicted on the property before purchase, in the absence of an

express assignment of rights from the predecessor-in-interest.
    Case 2:09-md-02047-EEF-MBN Document 22944 Filed 08/27/20 Page 2 of 3



       Recently, the Court granted summary judgment in Defendants’ favor with respect to the

Louisiana Plaintiffs who had purchased their Affected Properties after the installation of the

allegedly defective drywall. R. Doc. 22941. In so ruling, the Court held that Louisiana subsequent

purchaser doctrine, which imagines the right to sue a tortfeasor for property damage as a personal

right that arises at the time the damage is inflicted and which can only be exercised by a subsequent

purchaser in the event of an express assignment or subrogation, clearly barred those particular

claims. In the instant motions, Defendants raise the same arguments with respect to Alabama,

Florida, Mississippi, and Texas law.

       The Court will not grant summary judgment on this basis at this time. Notably, while the

doctrine is clear in Louisiana, it is arguably more nuanced in other states. Due to the nuances of

state law and the factual nature of this dispute, the Court is inclined to deny these motions as

premature and allow them to be re-urged before the trial courts, who will be in a better position to

consider the facts of each case and the nuances of state law when ruling on these motions.

       II.     CONCLUSION

       Based on the foregoing,

       IT IS ORDERED that Defendants’ Motion for Summary Judgment as to the claims

asserted by Frank Grande, Suzan Grande, CJ Properties, Karen Beth Baldwin, and David Neil

Baldwin, R. Doc. 22632, is DENIED without prejudice.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment as to

Multiple Bennett Plaintiffs, R. Doc. 22658, is DENIED without prejudice.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment as to

Alabama Subsequent Purchaser Claimants, R. Doc. 22687, is DENIED without prejudice.



                                                 2
    Case 2:09-md-02047-EEF-MBN Document 22944 Filed 08/27/20 Page 3 of 3



       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment

(Omnibus) as to Florida Subsequent Purchaser Claimants, R. Doc. 22688, is DENIED without

prejudice.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment

(Omnibus) as to MS Subsequent Purchaser Claimants, R. Doc. 22689, is DENIED without

prejudice.

       New Orleans, Louisiana this 27th day of August, 2020.



                                                           _________________________
                                                                   Eldon E. Fallon
                                                             United States District Judge




                                              3
